COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Hani Hafiz Ibrahim Qutiefan v. Lubna Aziz Safi

Appellate case number:       01-18-00425-CV

Trial court case number:     13-DCV-206211

Trial court:                 505th District Court of Fort Bend County

       Appellee, Lubna Aziz Safi, has filed a motion to reinstate this appeal. On January
17, 2020, appellant, Hani Hafiz Ibrahim Qutiefan, filed a letter with the Clerk of this Court
“requesting an automatic stay” of this appeal, as appellant “filed bankruptcy in the US
bankruptcy court of Downtown HOUSTON, TEXAS.” On January 28, 2020, we issued an
order striking appellant’s notice letter for failing to include all information requested by
the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 8.1. The January 28, 2020
order further ordered appellant to file a notice of bankruptcy in compliance with Texas
Rule of Appellate Procedure 8.1, but appellant has not responded to the Court’s order. On
May 7, 2020, the Court abated the appeal pending appellant’s purported bankruptcy
proceeding.
       On May 26, 2020, appellee filed a motion to reinstate the appeal. Appellee’s motion
states that she has requested information from appellant regarding his bankruptcy
proceeding, but appellant has not responded. Appellee’s motion further states that she has
searched the bankruptcy court’s records but has found no record of a pending bankruptcy
proceeding related to appellant.
        Accordingly, we issue the following order. Appellant is ORDERED to file a
response to appellee’s motion to reinstate the appeal within 10 days of the date of this order.
Appellant’s response shall include all the information required by Texas Rule of Appellate
Procedure 8.1. See TEX. R. APP. P. 8.1 (requiring notice of bankruptcy to contain: (1) the
bankrupt party’s name; (2) the court in which the bankruptcy proceeding is pending; (3)
the bankruptcy proceeding’s style and case number; and (4) the date when the bankruptcy
petition was filed). If appellant does not file a response within 10 days of the date of this
order, the Court will reinstate the appeal.
      It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually    Acting for the Court

Date: ___September 3, 2020___________________